                                            use-::: SONY
UNITED STATES DISTRICT COURT                COCUMEMT
SOUTHERN DISTRICT OF NEW YORK               ELECTRONICALLY FILED


LIONEL LEWIS,
                                            DOC#             .
                                            DATE FILED: ~-~~z~:  .""!lJ:I,-·--·
                                                                  ~-------
                    Plaintiff,            18-cv-5510 (JGK)

          - against -                     ORDER

CITY OF NEW YORK, ET AL. ,

                    Defendants.


JOHN G. KOELTL, District Judge:

     The parties should report to the Court within seven days

regarding the results of the mediation and to schedule any

further proceedings before the Court.



SO ORDERED.


Dated:    New York, New York
          January 30, 2020
                                  C/1:Jo~~
                                   United States District Judge
